Case 2:19-cv-00554-RJS-DBP Document 46 Filed 07/14/20 PageID.605 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH



    LAURA A. GADDY, individually and on
    behalf of all others similarly situated,                      ORDER GRANTING PLAINTIFF’S
                                                                  MOTION TO FILE OVERLENGTH
               Plaintiff,                                               MEMORANDUM

    v.                                                                       2:19-cv-554-RJS-DBP

    CORPORATION OF THE PRESIDENT OF                                Chief District Judge Robert J. Shelby
    THE CHURCH OF JESUS CHRIST OF
    LATTER-DAY SAINTS, a Utah corporation                             Magistrate Judge Dustin B. Pead
    sole,

               Defendant.


           Having considered Plaintiff’s Motion for Leave to File Overlength Memorandum in

Opposition to Defendant’s Motion to Dismiss the Amended Complaint,1 and for good cause

appearing, Plaintiff’s Motion is GRANTED. Plaintiff’s Opposition shall be no more than 9,000

words.2 Because Plaintiff filed her Opposition before this Order issued, Plaintiff may submit an

Amended Opposition by Tuesday, July 21, 2020.

           SO ORDERED this 14 day of July 2020.

                                                       BY THE COURT:


                                                       ________________________________________
                                                       ROBERT J. SHELBY
                                                       United States Chief District Judge




1
    Dkt. 41.
2
 The page limitation does not include the face sheet, table of contents, table of authorities, signature block,
certificate of service, or exhibits. DUCivR 7-1(b)(2)(A).
